State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   October 8, 2015                 519897
                                                       519898
________________________________

In the Matter of COMMISSIONER
   OF SOCIAL SERVICES, on
   Behalf of DENISE MASON,
                    Respondent,
      v

WILLIAM MASON,
                    Appellant.

(Proceeding No. 1.)
______________________________              MEMORANDUM AND ORDER

In the Matter of COMMISSIONER
   OF SOCIAL SERVICES, on
   Behalf of DIANE JACOBS,
                    Respondent,
      v

WILLIAM MASON,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   September 8, 2015

Before:   McCarthy, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Matthew C. Hug, Troy, for appellant.

      Robert J. Fitzsimmons, Columbia County Department of Social
Services, Hudson (N. Daniel Reeder of William J. Better, PC,
Kinderhook, of counsel), for respondent.

                             __________
                                 -2-                519897
                                                    519898

Egan Jr., J.

      Appeals from two orders of the Family Court of Columbia
County (Koweek, J.), entered September 24, 2014, which, in two
proceedings pursuant to Family Ct Act article 4, among other
things, committed respondent to jail for an aggregate of 180
days.

      In 2013, petitioner commenced these proceedings alleging
that respondent willfully violated two child support orders
pertaining to two different children. A Support Magistrate
thereafter found, upon respondent's consent, that he had
willfully violated both child support orders. As to the first
violation, the Support Magistrate determined that respondent owed
$5,571.18 and recommended that he be incarcerated for 90 days.
As to the second violation, the Support Magistrate determined
that respondent owed $17,958.65 and recommended that he be
incarcerated for 180 days. The Support Magistrate thereafter
forwarded these findings and recommendations to Family Court for
confirmation (see Family Ct Act § 439 [a]). In two orders,
Family Court sentenced respondent to 90 days in jail on the first
violation and 180 days in jail on the second violation, with the
sentences to run concurrently. Respondent now appeals from both
orders.1

      Respondent's sole contention on appeal is that the
sentences of incarceration imposed by Family Court were unduly
harsh and excessive. However, inasmuch as respondent has served
the terms of incarceration imposed, the appeals must be dismissed
as moot (see Matter of Muller v Muller, 90 AD3d 1165, 1166
[2011]; Matter of Lewis v Cross, 72 AD3d 1228, 1229 [2010];
Matter of Commissioner of Social Servs. v Mason, 61 AD3d 1017,
1017 [2009]).

         McCarthy, J.P., Rose and Clark, JJ., concur.



     1
        Respondent's motion for a stay pending appeal was denied
by a Justice of this Court.
                              -3-                  519897
                                                   519898

      ORDERED that the appeals are dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court